Marshall, J.
But one question discussed in the briefs of counsel need be considered in deciding this case. We see no way of escape from the decision of the trial court that the place where appellant insists upon maintaining his track and connecting it with that of tlie respondent railway company is *175•on premises owned neither by him nor such company, nor in which either owns a right of way. Appellant’s counsel concedes, if that decision stands, that the judgment must be affirmed.
It is claimed that the railway company in fact owned a right of way up tó the west line of section 16, including the premises in dispute, because it succeeded to the rights of the Milwaukee & Superior Eailway Company after such company obtained a conveyance of a right of way for its railroad in said section 16, to the terminus thereof as the right of way ■was located, a track being then in place to and west of said section line, though the right of way was never surveyed to a point nearer such line -than a point about 100 feet east of the same. It is well understood, we may safely say, that the location of a railway right of way, in a legal sense and in the sense the term is ordinarily used in railway parlance, is not accomplished by laying down a railway track, but by surveying and staking out the center line of the right of way for the purpose of building a railway track thereon- and operating such track as required by sec. 1846, Stats. 1898. Eespondent railway company’s grantor never so established or located a right of way including the premises in question, so far as appears by anything in the record. From the circumstances that for the convenience of one of its customers it permitted such customer to extend, or itself extended, its track beyond the terminus fixed by the located right of way, and subsequently conveyed the road, so far as the right of way had been located, it does not necessarily follow that its grantee obtained title to the premises beyond the surveyed right of way. At the time the track east of the west line of section 16 and on the premises in dispute was removed there was certainly legitimate ground for the claim that no railway right of way had been located thereon, in a legal sense, or in the sense the term was used in the deed. In that view its president and general manager having seen fit to abandon. the disputed *176premises and done so, and its grantee, tbe respondent railway company, never having’ made any claim thereto, but submitted to the claim of -John Field, — conceded to be the owner subject to such rights as such grantee may have therein — that it has no right of way over such premises, a third party circumstanced as plaintiff is cannot be heard successfully to-claim to the contrary in order to enable him to enjoy a privilege dependent thereon. It seems quite clear that all parties interested in the title to the land in dispute prior to the claim of the appellant understood that the right of way conveyed to-respondent railway company’s grantor in section 16 did not extend to the west line of such section, and that with such view John Field was permitted to- take and enjoy absolute possession of the premises as owner. Such parties having-acquiesced in that construction of the conveyance, and it being a reasonable construction and one which was probably in the minds of the parties when the deed was made, the court cannot otherwise construe it to enable appellant to enjoy a privilege without which he will be a sufferer in respect to his business.
By the Court. — The judgment of the circuit court is affirmed.